Case 1:19-cv-00715-LO-IDD Document 69 Filed 08/26/19 Page 1 of 2 PageID# 956



                            UNITED STATES DISTRICT COURT
                                          FOR THE
                             EASTERN DISTRICT OF VIRGINIA                  ( i *#262019
                                  Alexandria Division
                                                                                                   i^curt
JUUL LABS,INC..
      Plaintiff,




V.                                                         Civil Action No. l:19-cv-00715




THE UNINCORPORATED ASSOCIATIONS §
IDENTIFIED IN SCHEDULE A. Defendants. §

                           ALI TOY OBJECTION TO THE VENUE

        Defendant avers that Defendant, at all times relevant, is a resident of Texas and has no
significant contact with Virginia to bestow jurisdiction on Defendant. Defendant further avers
that Defendant has no business relationship with any of the alleged co-defendants. Defendant Ali
Toy is the spouse of Defendant Sibel Toy, who is also a resident of Texas with no business
relationship with any of the other alleged co-defendants.




                                                                  AIKD^Pi^ Se
                                                                  5007 Falcon Hollow Rd.
                                                                  McKinney, Texas 75072
                                                                  469-215-9695
                                                                  Alitov@hotmail.com




ALI TOY OBJECTION TO THE VENUE PAGE 1
Case 1:19-cv-00715-LO-IDD Document 69 Filed 08/26/19 Page 2 of 2 PageID# 957
